Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 1, Applicant is requested to explain what the difference is between the limitations recited in ll. 12-13 i.e. “add the work unit to a work queue comprising a plurality of other work units” and “queue the work unit via a queueing service”. More specifically, how is adding the work unit to a work queue the same or different from queuing the work unit? Additionally, is the “add the work unit to a work queue” limitation also being performed by the queueing service or by something else? The “queue the work unit” limitation is being performed via the queueing service. For the purposes of examination, the examiner interprets the two limitations to be equivalent and to read exactly upon the cited prior art references.

As per claims 2-12, they are objected to using the same rationale as for claim 1 by virtue of being dependent upon claim 1.

As per claim 13, it is objected to using the same rationale as for claim 1.

As per claims 14-16, they are objected to using the same rationale as for claim 13 by virtue of being dependent upon claim 13.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the claim includes limitations that can be considered a mental process (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). For example, a human could create, via pen and paper, a document with a state indicator (e.g. a medium as described in Applicant’s specification [33]), assign a unique token ID to the work unit (e.g. assign a number to the document), add and queue the work unit to a queue (e.g. physically stacking the documents or lining them up in a physical queue), mentally select or pick a task based on a strategy, add the task ID of the selected task to the work unit (e.g. add a number to the document), mentally or via pen and paper change the status of the task to indicate the task is checked out, insert the token ID into the assignment field (e.g. add a number to a table recording the task’s assignment field), and change the state indicator to indicate the work unit is checked out (e.g. merely toggle a number 0 or 1 to indicate the work unit is checked out). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (system, database, user device, processor, server) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim also includes limitations that can be considered extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitations only transmits and receives data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Finally, the claim also includes limitations that are non-functional descriptive language which merely further defines each task, the request, and the work unit, and does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter. The examiner’s analysis for claim 1 is below:

Claim 1. A system (Step 1: The claim is a process, machine, manufacture, or composition of matter) for managing a workflow of tasks comprising:
	a database (Step 2A Prong Two: generic computing component) configured to store a plurality of tasks, each task having a unique task ID, a date, a severity level, an enterprise ID, a status, and an assignment field (non-functional descriptive language);
	a user device (Step 2A Prong Two: generic computing component);
	one or more processors (Step 2A Prong Two: generic computing component); and
a server (Step 2A Prong Two: generic computing component) configured for execution by the one or more processors to:
	receive a work unit request from the user device (Step 2B: extra-solution activity) , the request comprising a strategy for selecting tasks (non-functional descriptive language);
	create a work unit (Step 2A Prong One: abstract idea), the work unit having a state indicator (non-functional descriptive language);
	assign a unique token ID to the work unit (Step 2A Prong One: abstract idea);
	add the work unit to a work unit queue comprising a plurality of other work units (Step 2A Prong One: abstract idea);
	queue the work unit via a queueing service (Step 2A Prong One: abstract idea);
	select at least one task from the plurality of tasks in the database based on the strategy (Step 2A Prong One: abstract idea);
	add the task ID for the at least one selected task to the work unit to create a populated work unit (Step 2A Prong One: abstract idea);
	change the status of the at least one selected task to indicate the task is checked out (Step 2A Prong One: abstract idea);
	insert the token ID into the assignment field (Step 2A Prong One: abstract idea);
	send the populated work unit to the user device (Step 2B: extra-solution activity); and
	change the state indicator to indicate the work unit is checked out (Step 2A Prong One: abstract idea).

As per claims 2-12, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-12 recite the same abstract idea of claim 1. Claims 2-12 recite additional mental processes (e.g. claim 2, claim 4, claim 5, claim 6, claim 7, claim 9, claim 10, claim 12), insignificant extra-solution activity (e.g. claim 2, claim 3, claim 7, claim 12), and non-functional descriptive language (e.g. claim 8, claim 11). Therefore, the aforementioned claims 2-12 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale as claim 1.

As per claims 14-16, they have similar limitations as claims 2-12 and are rejected using the same rationale as claims 2-12.

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale as claim 1.

As per claims 18-20, they have similar limitations as claims 2-12 and are rejected using the same rationale as claims 2-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Israch et al. (US 2004/0204941) (hereinafter Israch as previously cited) and Doui et al. (US 2014/0201148) (hereinafter Doui as previously cited).

As per claim 1, the combination of references above teaches a system for managing a high volume workflow of tasks comprising: 
	a database configured to store a plurality of tasks (Israch [0048] database tracks data related to jobs), each task having a unique task ID (Israch [0048] job ID’s), a date (Israch [0048] job date), a severity level (Israch [0048] job priority), an enterprise ID (Israch fig. 9 TC ID), a status (Israch [0048] job status), and an assignment field (Israch [0048] assigned work pool); 
	a user device (Israch fig. 1, block 14); 
	one or more processors (Israch fig. 1, blocks 16, 32, 34); and 
	a server (Israch fig. 1, blocks 16, 32, 34) configured for execution by the one or more processors to: 
	receive a work unit request from the user device, the request comprising a strategy for selecting tasks (Israch [0056] server receives job, job priority i.e. strategy, and template from author using user device customer computer); 
	create a work unit (Israch [0044] create a document), the work unit having a state indicator (Israch [0071] a job state for creating a document reaching its turnaround time can be turned yellow, or if it has not been transcribed yet can be turned red); 
	assign a unique token ID to the work unit (Doui fig. 5 Document ID);
	add the work unit to a work unit queue comprising a plurality of other work units (Israch [0067] queue transcribed documents / completed jobs for quality control review);
	queue the work unit via a queueing service (Israch [0067] queue transcribed documents / completed jobs for quality control review via the interaction between the server and workstation i.e. queuing service); 
	select at least one task from the plurality of tasks in the database based on the strategy (Israch [0047] present high priority jobs to transcriptionist before lower priority jobs); 
	add the task ID for the at least one selected task to the work unit to create a populated work unit (Israch [0027] job includes all aspects of processing the document; Israch [0044] job which has a job ID is typed to create the document);
	change the status of the at least one selected task to indicate the task is checked out (Israch [0040] changes in the status of a job; Israch [0046] maintain list of job statuses and job status can change based on various factors wherein a job being in a particular state could correspond to being checked out); 
	insert the token ID into the assignment field (Israch [0056] assign job which has a job ID to a transcription center TC to use a particular document template to create the document); 
	send the populated work unit to the user device (Israch fig. 4, block S116; [0011]; [0060]; [0083] send completed jobs / transcribed documents back to the author using the user device customer computer); and 
	change the state indicator to indicate the work unit is checked out (Doui [0094] change document state to checked-out state responsive to check-out request).

Doui and Israch are both concerned with document manipulation in a computing environment. Israch teaches a job process for creating a document while Doui teaches a document ID and checking in and checking out documents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch in view of Doui because it would provide a way to manage electronic documents by using the check-in state and the check-out state, so that different users performing different editing on a same electronic document is prevented.

As per claim 2, Israch further teaches wherein the server is configured to: 
	receive work unit requests from a plurality of user devices ([0060] authors request job format i.e. request jobs to be transcribed); 
	create work units for the received work unit requests ([0083] create documents of completed transcribed jobs to the authors for delivery); 
	populate a work unit after release from the queueing service ([0068] following passing quality control then conduct billing process for the completed job); and 
	send the populated work unit to a user device of the plurality of user devices (fig. 4, block S116; [0011] send billed completed transcribed job document back to author).

As per claim 4, Israch further teaches wherein the server is configured to: authenticate a user associated with the user device prior to receiving the work unit request ([0047]-[0048] authenticate users prior to allowing them to log into the network using authentication information).

As per claim 9, Israch further teaches wherein the strategy for selecting tasks comprises at least one of: selecting based on the enterprise ID; selecting based on the date; selecting a pre-defined amount of tasks; selecting based on severity level; selecting based on a source of the task; selecting based on a rule type that created the task; or selecting based on a confidence level of a machine learning model that created the task ([0047] and [0057] select jobs based on priority i.e. severity level).

As per claim 12, Doui teaches wherein the server is configured to: 
	receive a request to check in a work unit from the user device ([0095] accept document check-in request); 
	change the status of each task assigned to the work unit to indicate each task is checked in ([0084] set status of process of checking document to checked-in); and 
	change the state indicator of the work unit to indicate the work unit is checked in ([0091] set status of document to checked-in).


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Israch, Doui, and Zuniga-Hernandez (US 2015/0378722) (hereinafter Zuniga as previously cited).

As per claim 3, the combination of references above teaches wherein the server is configured to: 
	receive a plurality of tasks from a notification service (Zuniga [0136]; [0144] process service requests from clients); and 
	store the received plurality of tasks in the database (Israch [0048] database of plurality of jobs).

Zuniga and Israch are both concerned with document manipulation in a computing environment. Israch teaches a job process for creating a document while Zuniga teaches a cloud environment for processing client service requests. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of Zuniga because it would provide for a way of localizing data within each transcription center so that communications between the network servers and the database is reduced, thereby avoiding unnecessary network congestion and further improving system performance as well as the performance within each transcription center.

As per claim 7, the combination of references above teaches wherein the server is configured to: 
	receive a request to update the status of a checked out task from the user device (Doui [0095] accept request to check in document i.e. request to update a checked-out document to be checked-in); 
	verify that the request includes a token ID corresponding to the assignment field of the checked out task (Zuniga [0073] verify change requests and change approval field with decision taken); 
	receive a new status from the user device (Doui fig. 10, blocks S201-S205 receive request to check in document); and 
	update the status of the checked out task with the new status (Doui fig. 10, blocks S201-S205 check in document and change status to checked-in).

Zuniga and Israch are both concerned with document manipulation in a computing environment. Israch teaches a job process for creating a document while Zuniga teaches a cloud environment for processing client service requests. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of Zuniga because it would provide for a way of localizing data within each transcription center so that communications between the network servers and the database is reduced, thereby avoiding unnecessary network congestion and further improving system performance as well as the performance within each transcription center.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Israch, Doui, and Peterson et al. (US 2016/0323288) (hereinafter Peterson as previously cited).

As per claim 5, Peterson teaches wherein the server is configured to: 
	in response to changing the state indicator of a work unit to indicate the work unit is checked out, record a time of checking out ([0058] identifying when the administrator checked out data to when the data is checked back in); 
	monitor a duration of time since the time of checking out (abstract and [0012] monitor elapsed time over which data is checked out to determine whether or not the elapsed time exceeds a predetermined amount of time); 
	determine the duration of time has passed a threshold length (abstract and [0012] monitor elapsed time over which data is checked out to determine whether or not the elapsed time exceeds a predetermined amount of time); and 
	in response to determining the duration of time has passed the threshold length, change the state indicator to indicate the work unit is checked in ([0043] track the amount of elapsed time over which data has been checked out until the data is checked in).

Peterson and Israch are both concerned with task processing and management in a computing environment. Israch teaches a job process for creating a document while Peterson teaches checking in and checking out of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of Peterson because it would provide a way to determine whether an administrator is taking too long to complete a specified task. By determining when an administrator is taking too long, the system can take appropriate actions to mitigate any potential harm that may be caused to a server or to assist in the identification of areas in which an entity may improve its efforts to comply with a policy.

As per claim 6, Peterson teaches wherein the server is configured to, in response to determining the duration of time has passed a threshold length, change the status of the at least one selected task to indicate the at least one selected task is checked in ([0043] track the amount of elapsed time over which data has been checked out until the data is checked in).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Israch, Doui, and Brown et al. (US 2021/0105267) (hereinafter Brown as previously cited).

As per claim 8, Brown teaches a first HTTPS connection between the user device and the server ([0030] secure connection between client device and server); and a second HTTPS connection between the server and the database ([0030] secure connection between the server and secure database system).

Brown and Israch are both concerned with task processing and management in a computing environment. Israch teaches a job process for creating a document while Brown teaches secure connections between a user device, server, and database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of Brown because any data on the secured database is not copied or saved locally to the client device, which therefore prevents access to the secured database by unauthorized users who may have access to one or more client device through either innocent or nefarious means, even if the unauthorized user has root or administrator access to the client device. Further, the site-to-site secure connection client connection information is not known by or stored on the client device thereby preventing unauthorized users from determining connection information for the second secure connection even if the unauthorized user has access to the client device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Israch, Doui, and Robertson et al. (US 8,39,493) (hereinafter Robertson as previously cited).

As per claim 10, the combination of references above teaches wherein selecting at least one task form the plurality of tasks in the database comprises: 
	selecting by at least one of enterprise ID or severity level (Israch [0047]; [0057] select tasks based on priority i.e. severity level); and 
	adding the task IDs of the at least one selected task in an order sorted by date (Robertson col. 4, ll. 58-62 order tasks based on date).

Robertson and Israch are both concerned with task processing and management in a computing environment. Israch teaches a job process for creating a document while Robertson teaches ordering tasks based on date. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of Robertson because it would provide for a task queue that could be flexible to the differing behaviors required by different queues, queue purposes, and tasks.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Israch, Doui, and McIntyre et al. (US 10,917,739) (hereinafter McIntyre as previously cited).

As per claim 11, McIntyre teaches wherein the server is configured to ignore tasks in the database with a checked out status while populating the work unit (col. 5, ll. 31-35 ignore such events as not being legitimate check outs).

McIntyre and Israch are both concerned with task processing and management in a computing environment. Israch teaches a job process for creating a document while McIntyre teaches ignoring illegitimate check out events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of McIntyre because it would provide for a way of localizing data within each transcription center so that communications between the network servers and the database is reduced, thereby avoiding unnecessary network congestion and further improving system performance as well as the performance within each transcription center.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Israch, Doui, Zuniga, and Botelho (US 2019/0243683) (as previously cited).

As per claim 13, the combination of references above teaches a method for managing a high volume workflow of tasks comprising: 
	receiving, by a server, tasks from a notification service (Zuniga [0136]; [0144] process service requests from clients); 
	storing, by the server, the tasks in a database, wherein each task has a unique task ID (Israch [0048] database storing jobs each having a job ID), a status (Israch [0048] database storing jobs each having a job status), and an age (Israch [0048] database storing jobs each having a created date and time and due date which could implicitly be used to determine a job age; [0071] highlight job yellow or red based on how long it has been waiting to be processed e.g. age); 
	receiving, by the server, a first work unit request from a first user device, the request comprising a first strategy (Israch [0056] server receives job, job priority i.e. strategy, and template from author using user device customer computer) and a desired number of tasks (Israch [0070] and [0074] number of jobs in various different states); 
	creating, by the server, a first work unit (Israch [0044] create a document);
	generating a first unique token ID (Doui fig. 5 Document ID); 
	assigning, by the server, the first unique token ID to the first work unit (Doui fig. 5 Document ID); 
	adding the work unit to a work unit queue comprising a plurality of other work units (Israch [0067] queue transcribed documents / completed jobs for quality control review);
	queuing the work unit via a queueing service (Israch [0067] queue transcribed documents / completed jobs for quality control review via the interaction between the server and workstation i.e. queuing service);
	selecting, by the server, the desired number of tasks from the database based on the first strategy and based on the age of tasks, wherein the selected tasks are the oldest tasks in the database that correspond to the first strategy (Botelho [0133] determine jobs with a highest priority value assigned and an oldest age of each job); 
	adding, by the server, the task ID of each task of the first plurality of tasks to the first work unit (Israch [0027] job includes all aspects of processing the document; Israch [0044] job which has a job ID is typed to create the document; Israch [0056] assign job which has a job ID to a transcription center TC to use a particular document template to create the document); 
	sending, by the server, the first work unit to the first user device (Israch fig. 4, block S116; [0011]; [0060]; [0083] send completed transcribed jobs back to the author using the user device customer computer); and 
	changing, by the server, the status of each task of the first plurality of tasks to indicate each task is checked out (Israch [0040] changes in the status of a job; Israch [0046] maintain list of job statuses and job status can change based on various factors wherein a job being in a particular state could correspond to being checked out).

Doui and Israch are both concerned with document manipulation in a computing environment. Israch teaches a job process for creating a document while Doui teaches a document ID and checking in and checking out documents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch in view of Doui because it would provide a way to manage electronic documents by using the check-in state and the check-out state, so that different users performing different editing on a same electronic document is prevented.

Zuniga and Israch are both concerned with document manipulation in a computing environment. Israch teaches a job process for creating a document while Zuniga teaches a cloud environment for processing client service requests. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of Zuniga because it would provide for a way of localizing data within each transcription center so that communications between the network servers and the database is reduced, thereby avoiding unnecessary network congestion and further improving system performance as well as the performance within each transcription center.

Botelho and Israch are both concerned with task management and processing in a computing environment. Israch teaches a job process for creating a document while Botelho teaches ordering jobs based on priority and oldest age. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch, Doui, and Zuniga in view of Botelho because it would provide a way of enabling a job to self-schedule another instance of itself such that the polling delay caused by the periodic polling frequency of the nodes may be reduced. Furthermore, priority may be given to stealing or transferring user-triggered jobs or on-demand jobs before stealing other types of jobs, which may help to give priority to user driven operations and to minimize the delay in executing the user driven operations.

As per claim 14, the combination of references above teaches: 
	receiving, by the server a second work unit request from a second user device, the request comprising a second strategy (Israch [0056] server receives job, job priority i.e. strategy, and template from author using user device customer computer); 
	creating, by the server, a second work unit (Israch [0044] create a document); 
	generating a second unique token ID (Doui fig. 5 Document ID);
	assigning, by the server, the second unique token ID to the second work unit (Doui fig. 5 Document ID); 
	selecting, by the server, a second plurality of tasks from the database based on the second strategy (Israch [0047] present high priority jobs to transcriptionist before lower priority jobs), wherein the first and second plurality of tasks have no overlapping tasks (Israch fig. 9-10 listing of unique job IDs i.e. no overlapping or duplicate tasks); and 
	adding, by the server, the task ID of each task of the second plurality of tasks to the second work unit (Israch [0027] job includes all aspects of processing the document; Israch [0044] job which has a job ID is typed to create the document; Israch [0056] assign job which has a job ID to a transcription center TC to use a particular document template to create the document).

As per claim 15, Israch further teaches: 
	sending, by the server, the second work unit to the second user device (fig. 4, block S116; [0011]; [0060]; [0083] send completed transcribed jobs back to the author using the user device customer computer); and 
	changing, by the server, the status of each task of the second plurality of tasks to indicate each task is checked out ([0040] changes in the status of a job; [0046] maintain list of job statuses and job status can change based on various factors wherein a job being in a particular state could correspond to being checked out).

As per claim 16, Israch further teaches authenticating, by the server, a user of the user device prior to receiving the first work unit request ([0047]-[0048] authenticate users prior to allowing them to log into the network using authentication information).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Israch, Doui, and Francisco et al. (US 2012/0254671) (hereinafter Francisco as previously cited).

As per claim 17, the combination of references above teaches a method for managing a workflow comprising: 
	receiving, by a server, a plurality of work unit requests from a plurality of user devices, wherein each work unit request comprises a strategy (Israch [0056] server receives job, job priority i.e. strategy, and template from author using user device customer computer);
	creating, by the server, a plurality of work units (Israch [0044] create a document); 
	generating, by the server, a unique token ID for each work unit (Doui fig. 5 Document ID);
	assigning, by the server, the unique token ID to the corresponding work unit (Doui fig. 5 Document ID); 
	queueing, by a queueing service, the plurality of work units (Israch [0067] queue transcribed documents / completed jobs for quality control review); 
	in response to queueing the plurality of work units (Francisco [0037]-[0038] common queue for alerts and each analyst has an individual queue for alerts), selecting, one work unit at a time, by the server, a first plurality of alerts from a database of stored alerts by analyzing the database based on the strategy of the one work unit (Francisco [0028] rank alerts based on priority i.e. strategy and select next alert), wherein each stored alert comprises an alert ID (Francisco [0034] identify alert); 
	assigning, by the server, the alert ID of each selected alert to the one work unit (Francisco [0031] dispatch alert to analyst for handling); 
	marking, by the server, each selected alert with the unique token ID of the one work unit (Francisco [0036] select alert from queue and assign to appropriate analyst for processing); and 
	sending the one work unit to the user device from where it was received (Israch fig. 4, block S116; [0011]; [0060]; [0083] send completed transcribed jobs back to the author using the user device customer computer).

Doui and Israch are both concerned with document manipulation in a computing environment. Israch teaches a job process for creating a document while Doui teaches a document ID and checking in and checking out documents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Francisco in view of Doui because it would provide a way to manage electronic documents by using the check-in state and the check-out state, so that different users performing different editing on a same electronic document is prevented.

Francisco and Israch are both concerned with task management and processing in a computing environment. Israch teaches a job process for creating a document while Francisco teaches alert management and processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch and Doui in view of Francisco because it would provide for a system that elects the best analyst to process the alert by determining which analysts are currently online and the actual workload of each analyst at the time the new alert is being processed. Workload is calculated as the sum of the alert severities from each alert currently being handled by the analyst with the lowest analyst score.

As per claim 18, the combination of references above teaches: 
	in response to marking each selected alert with the unique token ID of the one work unit (Francisco [0031] dispatch alert to analyst for handling), selecting, by the server, a second plurality of alerts for a subsequent work unit from the queueing service (Francisco [0028] rank alerts based on priority i.e. strategy and select next alert); 
	assigning, by the server, the alert ID of each of the second plurality of alerts to the subsequent work unit (Francisco [0031] dispatch alert to analyst for handling); 
	marking, by the server, each of the second plurality of alerts with the unique token ID of the subsequent work unit (Francisco [0036] select alert from queue and assign to appropriate analyst for processing); and 
	in response to receiving a query from a user device corresponding to the subsequent work unit, sending the subsequent work unit to the corresponding user device (Israch fig. 4, block S116; [0011]; [0060]; [0083] send completed transcribed jobs back to the author using the user device customer computer responsive to the author issuing the transcription request to the system).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Israch, Francisco, Doui, Johnson et al. (US 2015/0256277) (hereinafter Johnson as previously cited), and Chaudhry et al. (US 2018/0012463) (hereinafter Chaudhry as previously cited).

As per claim 19, the combination of references above teaches causing, by the server, functionality to be displayed on the corresponding user device that allows a user of the corresponding user device to: 
	view the alert IDs within the subsequent work unit (Johnson fig. 3, block 350 prompt user to view alert); 
	extract alerts from the database by alert ID (Johnson [0289] retrieve alert from alert database); 
	update a status of an alert within the subsequent work unit (Chaudhry [0283] update previous alert based on updated alert information); and 
	check in the subsequent work unit (Doui [0084] check in document).

Johnson and Israch are both concerned with task management and processing in a computing environment. Israch teaches a job process for creating a document while Johnson teaches alert management and processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch, Doui, and Francisco in view of Johnson because it would provide for a way to adjust the update rate of the devices thus reducing the number of times a radio transmission is necessary. The ability for the user to elect to specify that alerts be automatically plotted on a map giving the user a better understanding where events are being observed in relation to the device location, other monitored devices, or other previously stored locations.

Chaudhry and Israch are both concerned with task management and processing in a computing environment. Israch teaches a job process for creating a document while Chaudhry teaches alert management and processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israch, Doui, Francisco, and Johnson in view of Chaudhry because it would provide for a way of localizing data within each transcription center so that communications between the network servers and the database is reduced, thereby avoiding unnecessary network congestion and further improving system performance as well as the performance within each transcription center.

As per claim 20, Chaudhry teaches wherein the functionality allows the user of the corresponding user device to: 
	view a confidence level of an alert within the subsequent work unit associated with a rule that triggered detection of the alert ([0148] and [0310] alert confidence levels associated with detected alert), and 
	attach a tag to the alert, wherein the tag indicates at least one of: whether the confidence level surpasses a threshold confidence level, or whether the alert has a profile picture ([0392] alert indicates whether the confidence level exceeds a confidence threshold).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the Remarks on pg. 9, Applicant argues that the newly added limitations to claims 1 and 13 are not mental processes and cannot be performed in the mind. The examiner respectfully disagrees. [33] of Applicant’s instant Specification describes a work unit which may be a medium in which analysts may check out alerts to work on. The examiner contends that said medium is never further defined in Applicant’s instant Specification. Therefore, a broad but reasonable interpretation of the medium could be a document e.g. piece of paper for example. In that case, the recited work unit in the claim could be interpreted as a physical document that is added to a physical queue or physical stack of other documents which can be performed by a human via pen and paper. Therefore, for at least the rationale provided above, Applicant’s arguments are not persuasive and the rejections are maintained.

On pg. 9-10 of the Remarks, Applicant alleges that the instant claims recite a practical application of the abstract idea that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort to monopolize the judicial exception. The examiner respectfully disagrees. Applicant points to [29] for support of providing said alleged practical application. However, the quoted text by Applicant (i.e. “provide[s] a way for a team of analysts to manage high volumes of alerts in a more efficient manner”) is not an option listed in MPEP 2106.05 as a valid option for limitations that are indicative of integration into a practical application. Therefore, for at least the reasons provided above, Applicant’s arguments are unpersuasive and the rejections are sustained.

In the Remarks on pg. 10, Applicant argues that the claims reflect an improvement to another technology or technical field while pointing to [34] of the instant Specification. The examiner respectfully disagrees. The examiner contends that [34] of the instant Specification describes the work unit queue buffering or smoothing workflows to improve performance and scalability while preventing duplicate assignments by only allowing independent “blocks” through at a time (i.e. work units). The examiner contends that no such language is found in the instantly recited claims. Therefore, the claim itself fails to reflect the improvement in the technology. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. [34] also describes queueing services that may have the benefit of providing lag times to prevent over-assignment or double assignment of alerts to work units. Firstly, the language “may have” indicates that the benefit is not always realized. Secondly, [34] lacks any description of how the queueing services actually have the benefit of providing lag times to prevent over or double assignment of alerts to work units. Thirdly, the claim itself fails to reflect any such improvement again as before. Therefore, for at least the rationale provided above, Applicant’s arguments are not persuasive and the rejections are maintained.

On pg. 10-11 of the Remarks, Applicant alleges that the claims recite an unconventional inventive concept. The examiner respectfully disagrees. Applicant is reminded that the lack of prior art (i.e. novelty) does not avoid the problem of abstractness. While § 101 subject matter eligibility is a threshold test that typically precedes the novelty or obviousness inquiry (Bilski v. Kappos, 561 U.S. 593, 602 (2010)), it is a requirement separate from those other patentability inquiries (see Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017) and Mayo Collaborative Servs v. Prometheus Labs, Inc., 566 U.S. 66, 90 (2012)). It is important to recognize that the 35 U.S.C. 101 inquiry and other patentability inquiries might sometimes overlap. However, shifting the 35 U.S.C. 101 patent-eligibility inquiry entirely to the 35 U.S.C. 102 and 103 sections risks creating significantly greater legal uncertainty, and assumes that those sections can do work that they are not equipped to do. While material may be relevant to a novelty and obviousness analysis it may be the case where the material is not relevant to a determination of eligible subject matter. Eligibility and novelty are separate inquiries (see Affinity Labs of Tex., v. DirecTV, LLC, 120 USPQ2d 1201, 1208 Fed. Cir. 2016 and Synopsys, Inc. v. Mentor Graphics Corp., 120 USPQ2d 1473, 1483 Fed. Cir. 2016). Even assuming that a particular claimed feature was novel does not avoid the problem of abstractness. The search for an inventive concept under 35 U.S.C. 101 is thus distinct from demonstrating 35 U.S.C. 102 novelty. The novelty and nonobviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (see 2016 U.S. Dist. LEXIS 107478, [WL] and *4). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). A prior art search should not be necessary to resolve the inquiry as to whether an additional element (or combination of additional elements) is well-understood, routine, conventional activity. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 133 S. Ct. at 2117, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). Therefore, for at least the reasons provided above, Applicant’s arguments are unpersuasive and the rejections are sustained.

In the Remarks on pg. 12, Applicant argues that that a priority level is not a strategy for selecting tasks. The examiner respectfully disagrees. Applicant’s own instant Specification recites instances describing strategies considering and using criticality/severity (i.e. priority) (see at least [28] and [37]). The examiner contends that Israch in at least [0047], [0056], and [0067] all describe processes in which the job priority is used to select jobs in the same manner that Applicant’s Specification does. Applicant’s Specification fails to provide any specific details regarding describing said claimed strategy other than to state that the strategy is based on criticality/severity of alerts. Applicant goes on to state that the strategy in which jobs are assigned in Israch is contained in the job transfer logic function contained on the server and not received by any user device, but fails to explain how the job transfer logic function does not constitute a strategy. Therefore, for at least the rationale provided above, Applicant’s arguments are not persuasive and the rejections are maintained.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Vaswani et al. (US 10,728,262) disclose generating alerts related to events occurring in a computing system.

Hayduchok et al. (US 2012/0030678) disclose a method for tracking documents.

Best et al. (US 2010/0058294) disclose guarding code check-in with test case execution results.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            December 6, 2022